Exhibit 10.1

CONFIDENTIALITY AGREEMENT

This agreement is between Fox Paine & Co, LLC (“Recipient”), and Global
Indemnity Limited, a Cayman company, on behalf of itself and its subsidiaries
(collectively, “GBLI” or the “Company”).

WHEREAS from time to time Recipient and may in the future nominate directors
(each such nominee, a “Recipient’s Board Nominee”) to the Global Indemnity
Limited Board of Directors (the “Board”).

WHEREAS When appointed to the Board, Recipient’s Board Nominees are expected to
regularly receive confidential, proprietary, privileged and/or material
non-public information regarding GBLI’s business in order to permit Recipient’s
Board Nominees to fulfill Recipient’s Board Nominees’ duties as members of the
Board (the “Purpose”):

NOW THEREFORE in consideration of the covenants herein contained, the parties
agree as follows:

1.     As used herein “Proprietary Information” mean any information,
communication or data in any form regarding GBLI or its business, including,
without limitation, its financials, products, operations, Board deliberations
and discussions, plans, customers, suppliers, agents and strategy provided to
Recipient’s Board Nominee orally or in writing by or on behalf of GBLI or any
agent or representative of GBLI or to which the Recipient’s Board Nominee has
access by way of inspection or observation by reason of Recipient’s Board
Nominees’ relationship to the Company, together with any notes, analyses,
reports, models, studies, interpretations, documents or records containing,
referring to, based upon or derived from such information, communication or
data. Proprietary Information, as may be embodied in any form, is subject to the
terms of this Agreement.

2.    The Company hereby agrees that, subject to and in accordance with the
terms of this Agreement, Recipient’s Board Nominees may, if Recipient’s Board
Nominee so desires, disclose Proprietary Information to Recipient; provided,
however, that Recipient’s Board Nominees shall not take any action or fail to
take any action with the purpose or effect of waiving attorney client privilege
or disclose to Recipient any legal advice that may be included in the
Proprietary Information with respect to which such disclosure would constitute
waiver of the Company’s attorney client privilege or attorney work-product.

3.    Recipient will not disclose Proprietary Information to any third party
without the prior written approval of GBLI.

4.    The obligations imposed by this Agreement will not apply with respect to
any Proprietary Information that (a) has been publicly disclosed or otherwise
made generally available to the public, through no fault of Recipient or
Recipient’s Board Nominee in breach of this Agreement or the Recipient’s Board
Nominees’ confidentiality obligations to the Company; (b) has been independently
developed by Recipient; (c) has been received by Recipient from a source other
than the Company or its representatives that, to the knowledge of Recipient, is
not subject to a confidentiality agreement with the Company; or (d) required or
requested by law or an applicable regulatory authority or stock exchange to be
disclosed, provided that, to the extent reasonably practicable and if legally
permitted, the Recipient notifies GBLI prior to such disclosure.

5.    Recipient acknowledges and agrees that the Proprietary Information may
constitute material non-public information under applicable federal and state
securities laws, and that Recipient shall not, while such information
constitutes material non-public information, trade or engage in any derivative
or other transaction, on the basis of such information in violation of such
laws.



--------------------------------------------------------------------------------

6.    No license, title or right with respect to any Proprietary Information is
granted by GBLI to the Recipient under any patents, patent applications,
trademarks, copyrights or trade secrets.

7.    This Agreement shall be governed by the laws of the State of New York and
any suit brought by either party against the other party for claims arising out
of this Agreement will be brought in the federal and/or state courts sitting
therein.

9.    It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

10.    Recipient acknowledges that the value of the Proprietary Information to
the Company is unique and substantial, but may be impractical or difficult to
assess in monetary terms. In the event of an actual or threatened violation of
this letter agreement, in addition to any and all other remedies which may be
available to the Company, Recipient expressly consents to the Company’s seeking
the enforcement of this Agreement by injunctive relief or specific performance,
without proof of actual damages or posting of a bond.

11.    Upon the written request and instruction of GBLI, all Proprietary
Information in the possession of the Recipient shall be returned to GBLI or, at
the option of Recipient, destroyed.

12.    This Agreement constitutes the entire agreement between the parties with
respect to the disclosure(s) of Proprietary Information. Any amendments to this
Agreement must be in writing and executed by each party.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto
to effective as of the date signed by Recipient:

 

RECIPIENT:     GLOBAL INDEMNITY LIMITED FOX PAINE & CO LLC     By:  

 

    By:  

 

  Signature       Signature  

/s/ Saul A. Fox

     

/s/ Cynthia Y. Valko

  Saul A. Fox - CEO       Cynthia Y. Valko - CEO  

September 17, 2017

        Date      

 

2